- - s se'tep ra az - significant index no department of the treasury internal_revenue_service washington d c apr ga o v e a e n l a a hy at ne su evess ue rey y v tax exempt ane government entities division re plan taxpayer dear regarding the this letter is in response to your ruling_request dated october _ taxpayer's request for a ruling regarding the payment of subsidized early retirement benefits in conjunction with the default schedule required by sec_432 b ii of the internal_revenue_code the code the issue raised relates to the rehabilitation plan required as a result of the plan's actuary certifying the plan to be in critical status effective date sec_432 of the code requires that the rehabilitation plan include a default schedule which must assume that there are no increases in contributions under the plan other than those necessary to emerge from critical status after future benefit accruals and other_benefits have been reduced by as much as the law allows the taxpayer proposes to present to the collective bargaining parties a default schedule that will eliminate all subsidized early retirement benefits including unreduced service pensions the default schedule will eliminate the ability of participants with or more years_of_service to retire with an unreduced pension benefit as a result participants who have sufficient service to retire without a reduction in benefits will no longer be able to do so once the default schedule is that participants who are eligible to retire and receive an unreduced service pension over participants will elect to retire rather than wait until age to receive their full pension benefit in place the taxpayer anticipates the taxpayer also proposes to give participants notice days prior to the date that the subsidized service pension benefit is eliminated and that as part of this default schedule eligible participants who retire during this 60-day window may then return to employment and have their benefits suspended while working the subsidized service pension benefit in question is an early retirement pension prior to elimination of the benefit benefit and the plan’s normal_retirement_age i sec_65 the taxpayer proposes to allow employees to retire on one day in order to qualify for the subsidized service pension benefit and return to work the very next day or perhaps after a week has passed in either case neither the employee nor the employer will plan on these retirees actually terminating employment and no longer performing services for the employer when they retire and qualify for their early retirement pension benefit based on the aforementioned facts you requested a ruling as to whether allowing participants who are eligible for subsidized early retirement benefits to retire on one day in order to qualify for the early retirement subsidy and then immediately return to work with payment of their early retirement pension benefit suspended would result in disqualification of the plan under sec_401 of the code sec_401 of the code provides that for plan years beginning after date a pension_plan does not fail to qualify under sec_401 solely because the plan provides that a distribution may be made to an employee who has attained age and who has not separated from employment at the time of distribution sec_409a of the code provides when deferred_compensation under nonqualified compensation plans is included in gross_income sec_409a provides in pertinent part that compensation deferred under a nonqualified_deferred_compensation_plan may not be distributed earlier than separation_from_service as determined by the secretary sec_432 of the code requires that a rehabilitation plan must be adopted for a multiemployer_plan that is in critical status sec_432 of the code indicates that the plan_sponsor must provide to the bargaining partie sec_1 or more schedules showing revised benefit structures revised contribution structures or both which if adopted may reasonably be expected to enable the multiemployer_plan to emerge from critical status in accordance with the rehabilitation plan flush language following sec_432 of the code provides that the schedule or schedules described in subparagraph b i shall reflect reductions in future benefit accruals and adjustable benefits as defined in e a iv ii and increases in contributions that the plan_sponsor determines are reasonably necessary to emerge 2vu1147038 from critical status one schedule shall be designated as the default schedule and such schedule shall assume that there are no increases in contributions under the plan other than the increase necessary to emerge from critical status after future benefit accruals and other_benefits other than benefits the reduction or elimination of which are not permitted under sec_41 d have been reduced to the maximum extent permitted by law sec_432 of the code provides that an adjustable_benefit includes any early_retirement_benefit or retirement-type subsidiary within the meaning of sec_411 and any benefit payment option other than the qualified joint-and survivor annuity sec_1_401-1 of the income_tax regulations regulations provides that a qualified_pension plan ie a qualified defined_benefit_plan or money_purchase_pension_plan is a definite written program and arrangement that is communicated to employees and that is established and maintained by an employer to provide for the livelihood of the employees or their beneficiaries after the retirement of such employees through the payment of benefits sec_1_401-1 of the regulations provides that a qualified_pension plan must be established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits for employees over a period of years usually for life after retirement sec_1_401_a_-1 of the regulations provides that in order for a pension_plan to be a qualified_plan under sec_401 the plan must be established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits to its employees over a period of years usually for life after retirement or attainment of normal_retirement_age subject_to paragraph b of this section a plan does not fail to satisfy the requirements of this paragraph b i merely because the plan provides in accordance with sec_401 that a distribution may be made from the plan to an employee who has attained age and who is not separated from employment at the time of such distribution sec_1_401_a_-1 of the regulations provides that sec_1_401-1 a pre-erisa regulation provides rules applicable to the requirement of sec_1_401_a_-1ci and that regulation is applicable except as otherwise provided sec_1_409a-1 of the regulations provides that in general an employee separates from service with the employer if the employee dies retires or otherwise has a termination of employment with the employer sec_1_409a-1 of the regulations provides that whether a termination of employment has occurred is based on whether the facts and circumstances indicate that the employer and employee reasonably anticipated that no further services would be performed after a certain date or that the level of bona_fide services the employee would perform after such date whether as an employee or as an independent_contractor would permanently decrease to no more than percent of the average level of bona_fide services performed whether as an employee or an independent_contractor over the immediately preceding 36-month period or the full period of services to the employer if the employee has been providing services to the employer less than months sec_1_409a-1 of the regulations also provides that facts and circumstances to be considered in making this determination include but are not limited to whether the employee continues to be treated as an employee for other purposes such as continuation of salary and participation in employee benefit programs whether similarly situated service providers have been treated consistently and whether the employee is permitted and realistically available to perform services for other service recipients in the same line_of_business sec_1_409a-1 of the regulations provides the following example an employee may demonstrate that the employer and employee reasonably anticipated that the employee would cease providing services but that after the original cessation of services business circumstances such as termination of the employee’s replacement caused the employee to return to employment although the employee’s retum to employment caused the employee to be presumed to have continued in employment because the employee is providing services at a rate equal to the rate at which the employee was providing services before the termination of employment the facts and circumstance in this case would demonstrate that at the time the employee originally ceased to provide services the employee and the service_recipient reasonably anticipate that the employee would not provide services in the future sec_1_410_a_-7 of the regulations defines severance of service date as the earlier of the date on which an employee quits retires is discharged or dies or the first anniversary of the first date of absence or for any other reason the severance of service date is used to provide an endpoint for crediting service and to apply the statutory break_in_service rules to an elapsed_time_method of crediting service under a -7 sec_1_410_a_-7 of the regulations defines period_of_service in pertinent part generally as a period_of_service commencing on the employee’s employment_commencement date and ending on the severance_from_service_date revrul_79_336 1979_2_cb_187 provides that for purposes of the special forward averaging treatment of lump sum distributions under sec_402 an employee will be considered separated from service within the meaning of sec_402 formerly e a of the code only upon the employee's death retirement resignation or 2vu114 discharge and not when the employee continues on the same job for a different employer as a result of the liquidation merger or consolidation etc of the former employer 11_f3d_1354 7th cir in deciding on what date an employee actually retired concluded by applying common_law rules of contract interpretation that the word retire is to be given its ordinary meaning the court opined in common parlance retire means to leave employment after a period_of_service see webster's ninth new collegiate dictionary retire is to withdraw from one’s position or occupation to conclude one’s working or professional career’ 96_f3d_1033 7th cir in reviewing 11_f3d_1354 7th cir with regard to its earlier decision on the question of whether the anti-cutback rule_of the retirement equality act of pub_l_no 98_stat_1426 which amended erisa g should be interpreted to prohibit pension_plan amendments or terminations that reduce or eliminate an employee's ability to participate in early retirement benefits let stand the definition of the word retire provided in meredith taken together sec_1_409a-1 and sec_1_409a-1 provide that when an employee legitimately retires he separates from service with the employer accordingly if both the employer and employee know at the time of retirement that the employee will with reasonably certainty continue to perform services for the employer a termination of employment has not occurred upon retirement and the employee has not legitimately retired sec_1_410_a_-7 defines the severance of service date as the earlier of the date on which an employee quits retires is discharged or dies or the first anniversary of the first date of absence or for any other reason sec_1_410_a_-7 defines period_of_service as generally ending on an employee's severance of service date taken together sec_1_410_a_-7 and dollar_figure a -7 b provide that an employee retires on a severance of service date when his period_of_service ends in meredith v allsteel inc the seventh circuit_court of appeals defined the word retire to have its ordinary meaning specifically the court provided that in common parlance retire means to leave employment after a period_of_service mentioning that webster's ninth new collegiate dictionary defined retire as to withdraw from one’s position or occupation to conclude one’s working or professional career in ahng v allsteel inc while reviewing the meredith case the same court retained this definition of the word retire accordingly an employee would not legitimately retire if he did not actually leave employment upon retirement although sec_409a and its regulations address a nonqualified_plan arrangement the definitions regarding termination and separation_from_service are consistent with the definition of severance of service date found in a -7 b and both are consistent with the conclusion of revrul_79_336 these regulations and revenue_ruling serve to clarify that an employee legitimately retires when he stops performing service for the employer and there is not the explicit understanding between the employer and employee that upon retirement the employee will immediately return to service with the employer that an employee severs his employment with the employer when he retires is directly expressed in the definition of the word retire found in meredith v allsteel inc on date a notice of proposed rulemaking reg-114726-04 under sec_401 was published in the federal_register de the proposed_regulations the proposed_regulations provided rules permitting distributions to be made from pension_plan under a phased retirement program and set forth requirements of bona_fide phased retirement program the preamble to the proposed_regulations provides that the proposed_regulations specifically do not endorse a prearranged termination and rehire as constituting a full retirement in accordance with sec_1_401_a_-1 and sec_1_401-1 because a qualified_pension plan is generally not permitted to pay benefits before retirement an employee who retires with the explicit understanding between the employer and employee that upon retirement the employee will immediately return to service with the employer has not legitimately retired and may not qualify for an early_retirement_benefit under the plan we have concluded that employees who retire on one day in order to qualify for a benefit under the plan with the explicit understanding between the employee and employer that they are not separating from service with the employer are not legitimately retired accordingly because these employees would not actually separate from service and cease performing services for the employer when they retire these retirements would not constitute a legitimate basis to allow participants to qualify for early retirement benefits which are then immediately suspended such retirements will violate sec_401 of the code and result in disqualification of the plan under sec_401 of the code however in accordance with sec_401 of the code employees who have attained age upon benefit commencement may qualify for and receive an early_retirement_benefit under the plan while they continue in employment please note that this ruling does not express any other opinion regarding the suitability of the proposed default schedule or the associated rehabilitation plan this ruling letter is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this ruling letter please contact sincerely yours eee ee david m ziegler manager employee_plans actuarial group
